Droyles, P. J.
1. To avoid a contract on account of mental incapacity, there must be an entire loss of understanding. Frizzell v. Reed, 77 Ga. 724; Maddox v. Simmons, 31 Ga. 512, 527; Nance v. Stockburger, 111 Ga. 821 (36 S. E. 100) ; DeNieff v. Howell, 138 Ga. 248 (75 S. E. 202). (n) One who has not strength of mind and reason equal to a clear and full understanding of his act in making a contract is one who is afflicted with an entire loss of understanding. Barlow v. Strange, 120 Ga. 1015, 1018 (48 S. E. 344).
2. In the instant ease, while there was abundant evidence tending to show that the defendant was not mentally incapacitated to make the contract sued upon, yet there was some evidence to the contrary, and this issue should have been submitted to the jury with appropriate instructions. The court therefore erred in directing a verdict for the plaintiff, and in refusing to grant a new trial.

Judgment reversed.


Jenhins and Bloodworth, J.J., concur.